UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

MELISSA DURHAM CIVIL ACTION
VERSUS
AMIKIDS BATON ROUGE, INC. ET NO.: 18~00559-BAJ-EWD
AL.

RULING AND ORDER

 

Before the Court is the Motion to Dismiss AMIKids, Inc., or in the
Alternative, Motion for Partial Surnmary Judgment (Doc. 2) filed by
Defendant AMIK_ids, Inc. (“AMIKjds”) and the Motion to Dismiss AMIKidS Baton
Rouge, Inc. or in the Alternative, Motion for Partial Summary Judgment
(Doc. 3) filed by Defendant AMIKde Baton Rouge, lnc. (“MllKids Baton Rouge”).
Plaintiff Melissa Durham filed an Opposition to both motions. (Doc. 6) For the reasons
herein, the Motion to Dismiss AMIKids, Inc., or in the Alternative, Motion for
Partial Summary Judgment (Doc. 2) is GRANTED. Furthermore, the Motion
to Dismiss AMIKids Baton Rouge, Ino. or in the Alternative, Motion for
Partial Summary Judgment (Doc. 3) is GRANTED IN PART and DENIED IN
PART.

I. BACKGROUND

Plaintiff Was allegedly employed by Defendants in 2016 as a science teacher.

(Doc. 1-1 at p. 3) Plaintiff alleges that during this time, her teaching position was

threatened, and she was sexually harassed at Work. (Id.) Plaintiff also claims that

other teachers received preferential treatment with fewer job responsibilities and
requirements (Id.)

Plaintiff asserts that she filed a grievance regarding the harassment and
unfair treatment at AMIKids Baton Rouge in October of 2016 and also requested
accommodations for PTSD symptoms she suffered from working at the school. (Doc.
1-1 at p. 4; Doc. 1-4 at p. 8; Doc. 1-5 at p. 20). Plaintiffs asserts that she was offered
a separation agreement instead (Doc. 1-4 at p. 4). She alleges Defendants threatened
her job security if she continued to file complaints (Id.)

Plaintiff alleges that Defendants violated her rights under the Title Vll of the
Civil Rights Act of 1964, Americans with Disability Act of 1990, and Louisiana
Revised Statute 23:301. (Doc. 1-1 at p. 2)- Defendants seek to dismiss Plaintiff’s
claims for insufficient service of process. Alternatively, Defendants seek summary
judgment, asserting that they are entitled to judgment as a matter of law.

II. LEGAL STANDARD

A. Insufficient Service of Process

If a plaintiff fails to properly effectuate service, the defendant may seek to
dismiss the plaintiffs complaint under Rule 12(b)(5). See Fed. R. Civ. P. 12(b)(5)
(authorizing a court to dismiss a civil action when service of process is inadequate).
“A motion to dismiss pursuant to Rule 12(b)(5) turns on the legal sufficiency of the
service of process.” Ho£ly v. Metro. Transit Au,th., 213 Fed. Appx. 343, 344 (5th Cir.
2007). The burden of demonstrating the validity of service when an objection is made
lies with the party making service. Id. (citing Cczrimi U. Royal Caribbean Cruise Lin,e,
Inc., 959 F.2d 1344, 1346 (5th Cir. 1992)). The serving party bears the burden of

2

proving the validity of service or the existence of good cause for failing to effect service
in a timely manner. System Sign Supp£ies v. U.S. Dept. of Ju,stice, 903 F.2d 1011,
1013 (5th Cir. 1990); Aetna Business Credit, Inc. v. Un£versal Décor & Interior Design,
Inc., 635 F.2d 434, 435 (5th Cir. 1990). The fact that the plaintiff is pro se does not
excuse the failure to properly effect service of process. System, Signs Supplies, 903
F.2d at 1013; Dupre v. Tou,ro Infirmary, 235 F.3d 1340 (5th Cir. 2000) (unpub‘d).

B. Summary Judgrnent

Pursuant to Rule 56, “[t]he [C]ourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law_” Fed. R. Civ. P. 56(a). In determining
whether the movant is entitled to summary judgment, the Court views the facts in
the light most favorable to the non-movant and draws all reasonable inferences in
the non-movant's favor. Coleman v. Houston Independent Schoo£ Dist, 113 F.3d 528,
533 (5th Cir. 1997).

After a proper motion for summary judgment is made, the non-movant must
set forth specific facts showing there is a genuine issue for trial. Anderson v. Liberty
Lobby, In,c., 477 U.S. 242, 250 (1986). At this stage, the Court does not evaluate the
credibility of witnesses, weigh the evidence, or resolve factual disputes. Int’l
Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert. denied, 502
U.S. 1059 (1992)_ However, if the evidence in the record is such that a reasonable
jury, drawing all inferences in favor of the non-moving party, could arrive at a verdict
in that party‘s favor, the motion for summary judgment must be denied. Int’l

Sh,ortstop, In,c., 939 F.2d at 1263.

On the other hand, the non-movant's burden is not satished by some
metaphysical doubt as to the material facts, or by conclusory allegations,
unsubstantiated assertions, or a mere scintilla of evidence. Littie o. Liquid Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994). Summary judgment is appropriate if the non-
movant “fails to make a showing sufficient to establish the existence of an element
essential to that party‘s case." Celotex Corp. u. Catrett, 477 U.S. 317, 324 (1986). ln
other words, summary judgment will be appropriate only “if the pleadings,
depositions, answers to interrogatories and admissions on file, together with
affidavits if any, show that there is no genuine issue as to any material fact, and that
the moving party is entitled to judgment as a matter of law.” Shermcm, v. Hallbauer,
455 F.2d 1236, 1241 (5th Cir. 1972).

C. Failure to State a Claim

A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint against
the legal standard set forth in Rule 8, which requires “a short and plain statement of
the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To
survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v.
Iqbal 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly) 550 U.S. 544, 570
(2007)). “Determining whether a complaint states a plausible claim for relief [is] a
context-speci§c task that requires the reviewing court to draw on its judicial
experience and common sense.” ld. at 679. “[F]acial plausibility" exists “when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” ld. at 678 (citing Twombly)

4

550 U.S. at 556). Hence, a complaint need not set out “detailed factual allegations,”
but something “more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action” is required. Twombly, 550 U.S. at 555.

III. DISCUSSION

A. Service of Process

Defendants argue that Plaintiff s claims must be dismissed because she failed
to properly serve them. (Doc. 2-1 at p. 4; Doc. 3-1 at p. 5) This action was initially
filed in the 19th Judicial District of Louisiana on January 3, 2018 and removed by
Defendants to federal court on May 17, 2018. (Doc. 1-1 at p_ 1) Federal courts must
look to state law to ascertain whether service was properly made prior to removal.
Taylor v. Bailey Tool Mfg. Co., 744 F.Bd 944, 947 (5th Cir. 2014) (citing Freight
Terminals, Inc. v. Ryder Sys. Inc., 461 F.2d 1046, 1052 (5th Cir. 1972)).

Louisiana law provides that service must be requested on all named
defendants within ninety days of the commencement of the action. LA. CODE CIV.
PROC. ANN. art. 1201(C) (2014). In the instant case, upon filing her complaint in
state court on January 3, 2018, Plaintiff had until April 3, 2018 to request service.
(Doc- 1-1 at p. 1) lt appears to be undisputed that Plaintiff failed to do so. (Doc. 1-2 at
p. 3). On March 28, 2018 Plaintiff filed a Motion for Final Default Judgment, which
the state court denied because of Plaintifi’s failure to serve Defendants. (Doc. 1-5 at
p. 38; Doc. 1-2 at p. 3) On April 5, 2018 Plaintiff filed a document titled Motion for
Amended Complaint in state court, the contents of which was identical to the original
complaint; this was served to AMlKids Baton Rouge on April 27, 2018, but not to

AMlKids. (Doc. 1-5)

The Fifth Circuit has explained that pro se litigants are afforded some leniency
in perfecting service. Holly v. Metro. Tmnst`t Au,th., 213 Fed. Appx. 343, 344-45 (5th
Cir. 2007) (quoting Rochon 1). Dawson, 828 F.2d 1107, 1109_10 (5th Cir. 1987)). As
such, the Court assumes that AMIK_ids Baton Rouge was properly served with a
complaint on April 27, 2018, given that the contents of the document are identical to
Plaintiffs original complaint. Moreover, because AMlKids Baton Rouge appears to
be an affiliate of AMIKids, the Court assumes that AMIKids received notice of this
action when AMIKids Baton Rouge was served. This is further supported by the fact
that AMIK_ids removed the action to federal court 20 days after AMlKids Baton Rouge
was served. (Doc. 1). Accordingly, the Court declines to dismiss Plaintifi’s claims for
insufficient service of process and will address Defendant’s arguments regarding
summary judgment.

B. Timeliness and Exhaustion of ADA and Title VII Claims

in their alternative Motions for Partial Summary Judgment, Defendants argue
that Plaintifi’s ADA and Title Vll claims should be dismissed because Plaintiff failed
to file a timely Amended Complaint after receiving the EEOC's right to sue letter
(Doc. 2-1 at p. 7, Doc. 3-1 at p. 7) Under the ADA and Title Vll, a potential plaintiff
has ninety days from date of the letter to bring suit. 29 CFR 1601.28. In the instant
case, Plaintiff s final right to sue letters from the EEOC with respect to AMIKids and
Al\dlKids Baton Rouge respectively were mailed on October 31, 2017 and December

5, 2017. (Doc. 1-5 at pp. 9, 11) With respect to the December 5, 2017 letter, Plaintiff

had until March 12, 2018 to file a complaint against AMlKids Baton Rouge.l
Plaintiff’s Motion for Amended Complaint was filed on April 5, 2018, fourteen days
after the deadline.2 As Defendants highlight, the ninety-day statutory restriction is
strictly construed, even against pro se litigants. Taylor v. Books A Million, Inc., 296
F.3d 376, 379 (5th Cir. 2002); Bald.win Cnty. Welcome Ctr. v. Brown, 466 U.S. 147,
149 (1984). As such Plaintiff’s ADA and Title Vll claims based on the December 5,
2017 letter against AMlKids Baton Rouge must be dismissed Moreover, given that
Plaintifl’ s right to sue letter regarding AMIKids was dated October 31, 2017, even
earlier than the AMlKids Baton Rouge letter, Plaintiif s ADA and Title Vll claims
against AMlKids based on the October 31, 2017 letter must also be dismissed

The Court also concludes that Plaintiff’ s race discrimination, retaliation, and
failure to provide reasonable accommodation claims against AMlK_ids Baton Rouge,
which were not included in the EEOC charge, are dismissed due to her failure to
exhaust administrative remedies Toylor, 296 F.3d at 378-379 (“Employment

discrimination plaintiffs must exhaust administrative remedies before pursuing

 

1 The Fifth Circuit has applied a seven-day presumption of receipt after the mailing of an EEOC
letter. Taylor o. Books A Millt'on., Inc., 296 F.3d 376, 379-380 (5th Cir. 2002). Plaintiff does not
appear to dispute this date. Moreover, the Court has not found any case law supporting Plaintiff’ s
assertion that holidays toll the ninety-day period.

2 The Court notes that Plaintiff’ s “Motion for Amended Complaint" cannot relate back to the original
complaint, because the original complaint was not served to either Defendant. There is no evidence
in the record that Defendants had notice of the filing of the original complaint ln fact, the earliest
either Defendant would have received notice of the action was when the Motion for Amended
complaint was served on April 27, 2018. See, e.g., Hardy v. A+ Rental lnc, 95-2176 (La. App. 4 Cir.
518.-‘96; 674 So.2d 1155, 1157 (“If an amendment is to relate back, the Plaintiff must not sue a wholly
new defendant . . who would not have received notice of the original petition”); Fed. R. Civ. Proc.
15(c) (indicating that an amendment that changes the party only relates back to the original
pleading if the party received notice of the action within ninety days of the original pleading). See
also Systems Signs Supp£ies 1). U.S. Dept. ofJustice, Woshingr,on D.C., 903 F.2d 1011, 1014 (5th Cir.
1990) (“Pro se status does not excuse a ]itigant`s complete failure to effect service .”).

7

claims in federal court. Exhaustion occurs when the plaintiff files a timely charge
with the EEOC and receives a statutory notice of right to sue.”).

C. Louisiana Employment Discrimination Law

Defendants also seek to dismiss Plaintiff s claims under the Louisiana
Employment Discrimination Law (“LEDL"), arguing that the statute does not apply
to them. I'l`he LEDL only applies to employers who have “twenty or more employees
within [Louisiana] for each working day in each of twenty or more calendar weeks
within the current or preceding year.” La. R.S. 23:302. Defendants present the
declarations of employees who indicate that AMlKids only had two employees on its
payroll in Louisiana during 2017 and 2018 and that AMIKids Baton Rouge had fewer
than twenty employees on its payroll during 2017 and 2018. (Doc. 2-2 at p. 2; Doc. 3-
2 at p. 2)

With respect to AMlKids, this evidence has not been controverted by Plaintiff.
Plaintiff asserts in her opposition that Defendants possessed more than twenty
employees during the relevant time period and that many teachers and staff would
testify to this. (Doc. 6 at p. 9) She also argues that Defendants have very low retention
rates and that at any given time have positions available for more than twenty
employees (Doc. 6 at pp. 7-8) However, Plaintiff does not provide competent evidence
to support any of these assertions Moreover, the number of available positions does

not refute the undisputed fact that at all relevant times in this lawsuit, AMIKids had

fewer than twenty employees during 2017 and 21018.3 As such, the Court must grant
summary judgment in favor of AMlKids.

The Court cannot reach the same conclusion with respect to AMlKids Baton
Rouge. Attached to Plaintiffs complaint is her EEOC charge, in which she swears
under penalty of perjury, that AMIKids Baton Rouge employed over twenty
employees 4 (Doc. 1-5 at p. 13) Accordingly, there remains a dispute of material fact
as to whether AMlKids Baton Rouge employed twenty or more employees for twenty
or more weeks during 2017 and 2018. Thus, at this time AMlKids Baton Rouge is
not entitled to summary judgment on Plaintiff` s LEDL claim. However, the Court will
order the parties to conduct additional discovery on the number of employees
AMIKids Baton Rouge employed in 2017 and 2018. The Court will permit AMlKids
Baton Rouge to renew its motion for summary judgment if it so chooses following the
discovery of any additional evidence.

The Court notes that AMlKids Baton Rouge alternatively seeks to dismiss
Plaintiff’ s claim based on Rule 12(b)(6) for failure to allege that A.MIKids Baton Rouge

possessed over twenty employees However, given that Plaintiff is pro se and that

 

3 The LEDL contains no language which indicates that an employer’s potential to employ twenty or
more employees is sufficient to bring the employer within the ambit of the statute. Rather the
employer must "employ” twenty or more employees within the state of Louisiana for each working
day. La. R.S. 23:302.

“ The Court finds that the allegations in the EEOC charge serve as competent Summary judgment
evidence. See 28 U.S.C. § 1746 (indicati_ng that any matter that is required to be evidenced by sworn
declaration or affidavit may be supported by an unsworn declaration made under penalty of perjury).
See also E.E.O.C. o. LHC Grou,p, In.c., 773 F.3d 688, 701 (5th Cir. 2014)
(“lt is true that courts are often reluctant to credit evidence in EEOC chargesl . . On
summary judgment, however, courts are precluded from weighing credibility The
EEOC charge is competent for use at summary judgment unless it is inadmissible under
the F ederal Rules of Evidence or fails to comport with F ederal Rule of Civil Procedure
56(c)’s requirements.”).

Plaintiff alleges in her EEOC charge that A.MlKids Baton Rouge possessed over
twenty employees the Court declines to dismiss Plaintifi`s LEDL on such grounds
Doc. 1-5 at p. 13. See Erickson v. Pardus, 551 U.S. 89, 93 (2007) (“[A] pro se complaint,
however, in artfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers-”).

10

IV. CONCLUSION

Accordingly,

IT IS ORDERED that the Motion to Dismiss AMIKids, Inc., or in the
Alternative, Motion for Partial Summary Judgment (Doc. 2) is GRANTED.

IT IS FURTHER ORDERED that the Motion to Dismjss AMIKids Baton
Rouge, Inc. or in the Alternative, Motion for Partial Sumrnary Judgment
(Doc. 3) is GRANTED IN PART and DENIED IN PART.

Furthermore, considering Plaintiff` s remaining LEDL claim against AMlKids
Baton Rouge,

IT IS ORDERED that additional discovery proceed on the issue of whether
AMlKids Baton Rouge employed twenty or more employees during 2017 and 2018.

IT IS FURTHER ORDERED that the deadline for the completion of
additional discovery is thirty days from the date of this order.

IT IS FURTHER ORDERED that the deadline for AMlKids Baton Rouge to
file a renewed Motion for Summary Judgment is forty-five days from the date of this
order.

Baton Rouge, Louisiana, this 21 _"'day of February, 2019.

‘a§>.l»_

JUDGE BRIAN MMJKSON
UNITED sTATEs Dis'riuc'r collar
MIDDLE DISTRICT oF LoUIsIANA

 

11

